Gould, Chief Justice.
The judgment sought to be reversed on this appeal was rendered in favor of Smith against J. D. Garrett, on a promissory note, and for the foreclosure of a vendor’s lien on a tract of land. The appeal is taken by parties who sought to intervene in that suit, but whose petition for intervention, on exceptions thereto, was held insufficient, and dismissed. Those parties were J. P. Greenwade and wife, and J. P. Greenwade, styled guardian ad litem for certain minors, but really, as we think, prosecuting this appeal with no right to do so in behalf of the minors, other than such as a next friend could have. These intervenors have given notice of appeal, but have given bond payable only to Smith, the plaintiff, omitting Garrett, the party against whom judgment was rendered. Whilst the object of the intervenors is to reverse the judgment dismissing their plea of intervention, they can only appeal from the-final judgment, and as Garrett is a party to that judgment whose interests may be materially affected should it be reversed, he was a necessary party to the appeal. The bond should have been payable to him as well as to Smith. The necessary parties not having been brought before the court to enable it to take jurisdiction of the case, the appeal must be dismissed.
Dismissed.
[Opinion rendered May 30, 1882.]